 1   SHAWN N. ANDERSON
     United States Attorney
 2   MIKEL W. SCHWAB
     Chief, Civil Division
 3   JESSICA WESSLING
     Assistant U.S. Attorney
 4   108 Hernan Cortez Ave., Ste. 500
     Hagåtña, Guam 96910
 5   PHONE: (671) 472-7332
     FAX: (671) 472-7215
 6
     Attorneys for the United States of America
 7

 8                                          THE DISTRICT COURT OF GUAM

 9
          UNITED STATES OF AMERICA,                                       CRIMINAL CASE NO. 15-00041
10
                                      Plaintiff,
11                                                                                 ORDER
                                      vs.
12
          JUSTIN ROBERT WHITE CRUZ,
13
                                      Defendant.
14

15              Plaintiff has petitioned to refund overpayment of special assessment fee. See ECF No.

16   275. The petition is granted. The court orders the Clerk of Court to refund the overpaid portions

17   of the special assessment fee in the amount of One Hundred Fifty Dollars ($150.00) to Justin

18   Robert White Cruz by mailing a check to his last known address as provided by Plaintiff.1 Any

19   future payments made by Justin Robert White Cruz shall be refunded to him.

20              SO ORDERED.

21                                                                 /s/ Frances M. Tydingco-Gatewood
                                                                       Chief Judge
22                                                                 Dated: May 09, 2019

23

24
     1
         Plaintiff shall provide the mailing address to the Clerk’s Office.


                      Case 1:15-cr-00041 Document 276 Filed 05/09/19 Page 1 of 1
